       Case: 1:18-op-45885-DAP Doc #: 10 Filed: 03/14/19 1 of 10. PageID #: 206




                             UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


    IN RE: NATIONAL PRESCRIPTION OPIATE MDL No. 2804
    LITIGATION
                                        Case No. 1:17-md-2804
    This document relates to:
                                                     Judge Dan Aaron Polster

    THE PARISH OF JEFFERSON, ET AL V.                SHORT FORM FOR SUPPLEMENTING
    AMERISOURCEBERGEN DRUG                           COMPLAINT AND AMENDING
    CORPORATION, ET AL                               DEFENDANTS AND JURY DEMAND
    Civil Action No. 18-OP-45885




          Plaintiffs, the Parish of Jefferson, Jefferson Parish Hospital Service District No. 1 and

Jefferson Parish Hospital Service District No. 2 (collectively referred to herein as “Plaintiffs”

and/or “Jefferson Parish”) submit this supplemental pleading and Amended Complaint

incorporating as if fully set forth herein its own prior pleadings and, as indicated below, the

common factual allegations identified and the RICO causes of action included in the Corrected

Second Amended Complaint and Jury Demand in the case of The County of Summit, Ohio, et al.,

v. Purdue Pharma L.P., et al., Case No. 1:18-op-45090 (“Summit County Pleadings”), In Re

National Prescription Opiate Litigation, in the United States District Court for the Northern

District of Ohio, Dkt #513, 514 1), and as may be amended in the future, and any additional claims

asserted herein. Plaintiffs also hereby amend their complaint to alter the defendants against which




1
  Docket #513 is the redacted Summit Second Amended Complaint and Docket #514 is the
unredacted Summit Corrected Second Amended Complaint filed under seal in Case No. 1:17-md-
02804-DAP. The redacted Summit Corrected Second Amended Complaint is also filed in its
individual docket, Case No. 1:18-op-45090-DAP, Docket #24.
     Case: 1:18-op-45885-DAP Doc #: 10 Filed: 03/14/19 2 of 10. PageID #: 207




claims are asserted as identified below. To the extent certain defendants sued in plaintiffs’ existing

complaint are no longer identified as defendants herein, they are dismissed without prejudice

except as limited by CMO-1, Section 6(e). Doc. #232.

           INCORPORATION BY REFERENCE OF EXISTING COMPLAINT

       1.      Plaintiffs’ Existing Complaint (Ohio Northern District No. 18-OP-45885;
Louisiana Eastern District No. 2:18-CV- 06343, Doc. #: 1978) is expressly incorporated by
reference to this Short Form as if fully set forth herein except to the extent that allegations
regarding certain defendants not now listed in section 2 below are dismissed without prejudice.

                                   PARTIES – DEFENDANTS

       2.     Having reviewed the relevant ARCOS data, Plaintiffs assert claims against the
following Defendants:

[List all Defendants against which claims are asserted. To the extent a claim is not asserted against
a particular defendant, so indicate below. Otherwise each claim will be deemed to be asserted
against all Defendants (except for the RICO claims identified below). If Defendants have not been
sued previously in Plaintiff(s)’ Existing Complaint, Plaintiff must include separate factual
allegations below in support of each new defendant and must separately serve each newly named
Defendant with notification of the specific ARCOS data that Plaintiffs claim supports the addition
of this Defendant pursuant to the Court’s Order Setting Procedure for Short Form Amendment of
Complaints and Incorporation by Reference of Materials Under Seal]
Amerisourcebergen Drug Corporation, Cardinal Health, Inc., McKesson Corporation, Purdue
Pharma L.P., Purdue Pharma, Inc., The Purdue Frederick Company, Inc., Teva Pharmaceutical
Industries, Ltd., Teva Pharmaceuticals USA, Inc., Cephalon, Inc., Johnson & Johnson, Janssen
Pharmaceuticals, Inc., Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen
Pharmaceuticals, Inc., Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc., Noramco
Inc., Endo Health Solutions, Inc., Endo Pharmaceuticals, Inc., Allergan PLC f/k/a Actavis PLC,
Watson Pharmaceuticals, Inc. n/k/a Actavis, Inc., Watson Laboratories, Inc., Actavis LLC, Actavis
Pharma, Inc. f/k/a Watson Pharma, Inc., Mallinckrodt PLC, Mallinckrodt LLC, Morris             &
Dickson Co., LLC and Morris & Dickson Co., LLC d/b/a Spark Drug (M & D), SpecGX, LLC,
Par Pharmaceutical, Inc., Indivior, PLC, Walgreens Boots Alliance, Inc. a/ka Walgreen Co., and
CVS Health Corporation.

I, Deborah A. Villio, Counsel for Plaintiffs, certify that in identifying all Defendants, I have
followed the procedure approved by the Court and reviewed the ARCOS data that I
understand to be relevant to Plaintiffs.

I further certify that, except as set forth below, each of the Defendant(s) newly added
herein appears in the ARCOS data I reviewed.
     Case: 1:18-op-45885-DAP Doc #: 10 Filed: 03/14/19 3 of 10. PageID #: 208




I understand that for each newly added Defendant not appearing in the ARCOS data I
must set forth below factual allegations sufficient to state a claim against any such newly
named Defendant that does not appear in the ARCOS data.

The following newly added Defendant(s) do not appear in the ARCOS data I reviewed:

         N/A.




Dated:          3/14/19                Signed:         Deborah A. Villio       __________________

Factual Allegations Regarding Individual Defendants

        2.1    Defendant MORRIS & DICKSON CO., LLC and Morris & Dickson Co., LLC
d/b/a Spark Drug (“Morris & Dickson”) is a limited liability company with its principal place of
business in Shreveport, Louisiana. Morris & Dickson is a full-line wholesale pharmaceutical
distributor. On information and belief, it is the largest independently owned and privately held
drug wholesale distributor in the United States. It operates out of a single distribution center in
Shreveport, Louisiana, which serves pharmacies, hospitals and alternate care clinics such as
nursing homes in 17 states. Morris & Dickson has a regional transportation hub in the Parish of
Jefferson.

        2.2     At all times relevant to this Complaint, Morris & Dickson is and was a DEA
registered entity licensed to distribute prescription opioids through the county, including the Parish
of Jefferson, and distributed prescription opioids in the State of Louisiana and, specifically, the
Parish of Jefferson. At all relevant times, this Defendant operated as a licensed wholesale
distributor in Louisiana, licensed by the Louisiana Board of Drug and Device Distributors and the
Louisiana Board of Pharmacy.

         2.3     During all relevant times, Morris & Dickson has sold and continues to sell
prescription opioids at locations within Jefferson Parish, its hospitals, clinics, and other healthcare
facilities serving Jefferson Parish.

        2.4     Morris & Dickson has engaged in consensual commercial dealings with Jefferson
Parish, its hospitals, clinics, healthcare facilities and citizens, and has purposefully availed itself
of the advantages of conducting business with and within Jefferson Parish.

       2.5     Defendant SPEC GX, LLC (“Spec GX”) is a foreign limited liability company
organized and existing under the laws of the State of Delaware and it is authorized to do business
in the State of Louisiana. Spec GX is indirectly a wholly owned subsidiary of Defendant
MALLINCKRODT, PLC, with officers for its principal place of business located at 3600 North
Second Street, Saint Louis, Missouri.
     Case: 1:18-op-45885-DAP Doc #: 10 Filed: 03/14/19 4 of 10. PageID #: 209




      2.6     Spec GX and its DEA registrant subsidiaries and affiliates work together to
manufacture, promote, distribute and sell opioids nationally and in the Parish of Jefferson.

        2.7    At all times relevant to this Complaint, Spec GX is and was a DEA registered entity
licensed to distribute prescription opioids through the county, including the Parish of Jefferson,
and distributed prescription opioids in the State of Louisiana and, specifically, the Parish of
Jefferson.

       2.8     During all relevant times, Spec GX has sold and continues to sell prescription
opioids at locations within Jefferson Parish, its hospitals, clinics, and other healthcare facilities
serving Jefferson Parish.

       2.9      Spec GX has engaged in consensual commercial dealings with Jefferson Parish, its
hospitals, clinics, healthcare facilities and citizens, and has purposefully availed itself of the
advantages of conducting business with and within Jefferson Parish.

        2.10 Defendant PAR PHARMACEUTICAL, INC. (“PPI”) is a domestic business
corporation organized and existing under the laws of the State of New York with its principal place
of business located in Chestnut Ridge, New York. PPI is a wholly owned subsidiary of PPC f/k/a
Par Pharmaceutical Holdings, Inc., and an indirectly owned subsidiary of Endo International, plc,
an Irish public limited company that has global headquarters in Dublin, Ireland and U.S.
headquarters in Malvern, Pennsylvania.

      2.11 PPI and its DEA registrant subsidiaries and affiliates work together to manufacture,
promote, distribute and sell opioids nationally and in the Parish of Jefferson.

        2.12 At all times relevant to this Complaint, PPI is and was a DEA registered entity
licensed to distribute prescription opioids through the county, including the Parish of Jefferson,
and distributed prescription opioids in the State of Louisiana and, specifically, the Parish of
Jefferson.

        2.13 During all relevant times, PPI has sold and continues to sell prescription opioids at
locations within Jefferson Parish, its hospitals, clinics, and other healthcare facilities serving
Jefferson Parish.

       2.14 PPI has engaged in consensual commercial dealings with Jefferson Parish, its
hospitals, clinics, healthcare facilities and citizens, and has purposefully availed itself of the
advantages of conducting business with and within Jefferson Parish.

        2.15 Defendant INDIVIOR, PLC (“Indivior”) is a multinational pharmaceutical company
with its headquarters in Slough, United Kingdom, and its principal place of business in the United
States located in Richmond, Virginia. Indivior manufactures opioids and sells opioids in the Parish
of Jefferson and throughout the United States.
     Case: 1:18-op-45885-DAP Doc #: 10 Filed: 03/14/19 5 of 10. PageID #: 210




        2.16 At all times relevant to this Complaint, Indivior is and was a DEA registered entity
licensed to distribute prescription opioids through the county, including the Parish of Jefferson,
and distributed prescription opioids in the State of Louisiana and, specifically, the Parish of
Jefferson. At all relevant times, this Defendant operated as a licensed wholesale distributor in
Louisiana, licensed by the Louisiana Board of Drug and Device Distributors and the Louisiana
Board of Pharmacy.

       2.17 During all relevant times, Indivior has sold and continues to sell prescription
opioids at locations within Jefferson Parish, its hospitals, clinics, and other healthcare facilities
serving Jefferson Parish.

       2.18 Indivior has engaged in consensual commercial dealings with Jefferson Parish, its
hospitals, clinics, healthcare facilities and citizens, and has purposefully availed itself of the
advantages of conducting business with and within Jefferson Parish.

        2.19 Defendant WALGREENS BOOTS ALLIANCE, INC. a/k/a WALGREEN CO., is
a Delaware corporation with its principal place of business in Illinois. Walgreens Boots Alliance
Inc. conducts business as a licensed wholesale distributor under the following named business
entities: Walgreen Co.; Walgreen Eastern Co., Inc.; Walgreen Arizona Drug Co. (collectively
“Walgreens”). At all times relevant to this Complaint, Walgreens distributed prescription opioids
throughout the United States, including in the Parish of Jefferson. At all relevant times, this
Defendant operated as a licensed wholesale distributor in the State of Louisiana and, specifically,
the Parish of Jefferson, and is licensed by the Louisiana Board of Drug and Device Distributors
and the Louisiana Board of Pharmacy.

        2.20    At all times relevant to this Complaint, Walgreens is and was a DEA registered
entity licensed to distribute prescription opioids through the county, including the Parish of
Jefferson, and distributed prescription opioids in the State of Louisiana and, specifically, the
Parish of Jefferson.

       2.21 During all relevant times, Walgreens has sold and continues to sell prescription
opioids at locations within Jefferson Parish, its hospitals, clinics, and other healthcare facilities
serving Jefferson Parish.

        2.22 Walgreens has engaged in consensual commercial dealings with Jefferson Parish,
its hospitals, clinics, healthcare facilities and citizens, and has purposefully availed itself of the
advantages of conducting business with and within Jefferson Parish.

       2.23 Defendant CVS HEALTH CORPORATION is a Delaware corporation with its
principal place of business in Rhode Island. CVS Health Corporation conducts business as a
licensed wholesale distributor under the following named business entities: CVS Indiana, L.L.C.;
     Case: 1:18-op-45885-DAP Doc #: 10 Filed: 03/14/19 6 of 10. PageID #: 211




CVS Orlando FL Distribution; CVS Pharmacy, Inc.; CVS RX Services, Inc., d/b/a CVS Pharmacy
Distribution Center; CVS TN Distribution, LLC ; and CVS VERO FL Distribution, L.L.C.
(collectively “CVS”). At all times relevant to this Complaint, CVS distributed prescription opioids
throughout the United States, including in the State of Louisiana and, specifically, in the Parish of
Jefferson. At all relevant times, this Defendant operated as a licensed wholesale distributor in
Louisiana, licensed by the Louisiana Board of Drug and Device Distributors and the Louisiana
Board of Pharmacy.

        2.24 At all times relevant to this Complaint, CVS is and was a DEA registered entity
licensed to distribute prescription opioids through the county, including the Parish of Jefferson,
and distributed prescription opioids in the State of Louisiana and, specifically, the Parish of
Jefferson.

        2.25 During all relevant times, CVS has sold and continues to sell prescription opioids
at locations within Jefferson Parish, its hospitals, clinics, and other healthcare facilities serving
Jefferson Parish.

       2.26 CVS has engaged in consensual commercial dealings with Jefferson Parish, its
hospitals, clinics, healthcare facilities and citizens, and has purposefully availed itself of the
advantages of conducting business with and within Jefferson Parish.

        2.27 Walgreens and CVS are referred to as “National Retail Pharmacies” and together
with Cardinal, McKesson, Amerisource Bergen, Morris & Dickson, Spec GX, PPI and Indivior
are collectively referred to as the “Distributor Defendants.”

       2.28    Amerisourcebergen Drug Corporation, Cardinal Health, Inc., McKesson
Corporation, Purdue Pharma L.P., Purdue Pharma, Inc., The Purdue Frederick Company, Inc.,
Teva Pharmaceutical Industries, Ltd., Teva Pharmaceuticals USA, Inc., Cephalon, Inc., Johnson
& Johnson, Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a
Janssen Pharmaceuticals, Inc., Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.,
Noramco Inc., Endo Health Solutions, Inc., Endo Pharmaceuticals, Inc., Allergan PLC f/k/a
Actavis PLC, Watson Pharmaceuticals, Inc. n/k/a Actavis, Inc., Watson Laboratories, Inc., Actavis
LLC, Actavis Pharma, Inc. f/k/a Watson Pharma, Inc., Mallinckrodt PLC, Mallinckrodt LLC, Spec
GX, PPI and Indivior are collectively referred to as “Manufacturer Defendants” a/k/a “Marketing
Defendants.”

       2.29 The named Defendants include the above referenced entities, as well as their
predecessors, successors, affiliates, subsidiaries, partnerships and divisions to the extent that they
are engaged in the manufacture, promotion, distribution, sale and/or dispensing of opioids.
     Case: 1:18-op-45885-DAP Doc #: 10 Filed: 03/14/19 7 of 10. PageID #: 212




                           COMMON FACTUAL ALLEGATIONS

        3.      By checking the boxes in this section, Plaintiff hereby incorporates by reference to
this document the common factual allegations set forth in the Summit County Pleadings as
identified in the Court’s Order implementing the Short Form procedure. Dkt. # 24.

   ☒ Common Factual Allegations (Paragraphs 130 through 670 and 746 through 813)
   ☒ RICO Marketing Enterprise Common Factual Allegations (Paragraphs 814-848)
   ☒ RICO Supply Chain Enterprise Common Factual Allegations (Paragraphs 849-877)

        4.      If additional claims are alleged below that were not pled in Plaintiff’s Existing
Complaint (other than the RICO claims asserted herein), the facts supporting those allegations
must be pleaded here. Plaintiff(s) assert(s) the following additional facts to support the claim(s)
identified in Paragraph 6 below (below or attached):

       N/A




                                            CLAIMS

        5.      The following federal RICO causes of action asserted in the Summit County
Pleadings as identified in the Court’s implementing order and any subsequent amendments, Dkt.
#24 are incorporated in this Short Form by reference, in addition to the causes of action already
asserted in the Plaintiff(s)’s Existing Complaint (check all that apply):

   ☒ First Claim for Relief – Violation of RICO, 18 U.S.C. § 1961 et seq. – Opioid Marketing
   Enterprise (Against Defendants Purdue, Cephalon, Janssen, Endo and Mallinckrodt (the
   “RICO Marketing Defendants”)) (Summit County Pleadings, Paragraphs 878-905)

   ☒ Second Claim for Relief – Violation of RICO, 18 U.S.C. § 1961 et seq. – Opioid Supply
   Chain Enterprise (Against Defendants Purdue, Cephalon, Endo, Mallinckrodt, Actavis,
   McKesson, Cardinal, and AmerisourceBergen (the “RICO Supply Chain Defendants”))
   (Summit County Pleadings, Paragraphs 906-938)


       6.      Plaintiff asserts the following additional claims as indicated (below or attached):

       N/A
     Case: 1:18-op-45885-DAP Doc #: 10 Filed: 03/14/19 8 of 10. PageID #: 213




        7.      To the extent Plaintiff(s) wish(es) to dismiss claims previously asserted in
Plaintiff(s)’s Existing Complaint, they are identified below and will be dismissed without
prejudice.

       N/A




       WHEREFORE, Plaintiffs prays for relief as set forth in the Summit County Pleadings in In

Re National Prescription Opiate Litigation in the United States District Court for the Northern

District of Ohio, MDL No. 2804 and in Plaintiff’s Existing Complaint as has been amended herein.

Dated: 3/14/2019



                                            __/S/ Deborah A. Villio_____________
                                            DEBORAH A. VILLIO (#19352)
                                            MICHAEL L. FANTACI (#25043)
                                            LEBLANC FANTACI VILLIO, LLC
                                            3421 N. Causeway Blvd., Ste. 201
                                            Metairie, LA 70002
                                            Tel.: (504) 828-1010
                                            Fax: (504) 828-1079
                                            E-mail: dvillio@lfvlaw.us
                                            E-mail: mfantaci@lfvlaw.us

                                            /s/ Thomas P. Anzelmo_____________
                                            THOMAS P. ANZELMO (#2533)
                                            LAUREN A. WELCH (#17199)
                                            McCRANIE, SISTRUNK, ANZELMO, HARDY,
                                            McDANIEL & WELCH, L.L.C.
                                            909 Poydras Street, Suite 1000
                                            New Orleans, LA 70112
                                            Telephone: (504) 831-0946
                                            Facsimile: (800) 977-8810
                                            E-mail: tanzelmo@mcsalaw.com
                                            E-mail: lwelch@mcsalaw.com
Case: 1:18-op-45885-DAP Doc #: 10 Filed: 03/14/19 9 of 10. PageID #: 214




                                /s/ J. Christopher Zainey, Jr.
                                J. CHRISTOPHER ZAINEY, JR. (#32022)
                                HUBER, SLACK THOMAS & MARCELLE, LLP
                                1100 Poydras Street, Suite 2200
                                New Orleans, LA 70163
                                Phone: (504)274-2500
                                Fax: (504)910-0838
                                chris@huberslack.com


                                THE GREEN LAW FIRM

                                /s/ Marcus A. Green________
                                Marcus A. Green (#28921)
                                931 Westwood Dr.
                                Suite B
                                Marrero, LA 70072
                                Telephone: (504) 328-3990
                                Fax: (504) 328-3992
                                mag@greenlawfirmla.com


                                BERRIGAN LITCHFIELD, LLC


                                /s/ E. John Litchfield                _
                                E. JOHN LITCHFIELD (Bar Roll No. 08622)
                                201 St. Charles Avenue, Suite 4204
                                New Orleans, Louisiana 70170
                                Telephone: (504) 568-0541
                                Facsimile: (504) 561-8655
                                jlitchfield@berriganlaw.net



                                Attorneys for Plaintiffs
    Case: 1:18-op-45885-DAP Doc #: 10 Filed: 03/14/19 10 of 10. PageID #: 215




                               CERTIFICATE OF SERVICE


       I, Deborah A. Villio, hereby certify that the foregoing document was served to the

original named defendants via the Court’s ECF system to all counsel of record. Service on the

newly listed defendants will be done via a Summons.


                                            /s/ Deborah A. Villio__________
                                            Deborah A. Villio
